Wood, J., (after stating the facts). The return of the officer shows that the writ of garnishment was duly served upon the appellee. The service was had upon its station agent and was according to law. Section 6045, Kirby’s Digest. Had the station agent observed the customs and rules of appellee and notified the general officers at St. Louis of the service of the writ, or if the attorney at Fayetteville had been notified by him of such service, doubtless appellee would have successfully answered the writ and thus have prevented the judgment which it now seeks to avoid. The station agent upon whom the writ was served misconceived the law as well as his duty to the appellee. But this fact, established by the pleadings and the uncontroverted evidence, only shows the negligence of appellee in allowing the judgment to be obtained against it, which absolutely precludes it from the relief which it now seeks. “It is not sufficient to show that injustice has been done, but that it has been done under circumstances which authorize the court to interfere. Because, if. a matter has already been investigated in a court of justice according to the common and ordinary rules of investigation, a court of equity can not take upon itself to enter into it again. Hence it must appear that the judgment was not the result of any inattention or •negligence upon the part of the person aggrieved, and he must show a clear case of diligence to entitle himself to an injunction.” Hanna v. Morrow, 43 Ark. 107; Bently v. Dillard, 6 Ark. 79; 16 Cyc. 38, and cases in note. Judgment reversed and cause remanded with directions to dismiss the complaint for want of equity, and for any further proceedings not inconsistent with this opinion.